MOREMEN, Judge. -
Petitioner David Carrier, a prisoner, has petitioned this Court to issue a writ of mandamus ordering the Morgan Circuit Court to assign a day for hearing the.motion which he had filed in that court to vacate - the judgment under which he had been convicted. The petition is insuffi*76cient in that it fails to state anything but bare conclusions of the petitioner. However, the Hon. W. Major Gardner, Judge of the' Morgan Circuit Court, has filed a response in which it is stated that the motion under RCr 11.42 has been sustained and a hearing on the assertions set out in said motion has been set for December 15, 1964. The case has become moot.
The petition is therefore dismissed.